Filed 6/21/22 Cirt v. Superior Court CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 JACOB AARON CIRT,

      Petitioner,

           v.                                                          G060846

 THE SUPERIOR COURT OF ORANGE                                          (Super. Ct. No. 21NF2068)
 COUNTY,
                                                                       OPINION
      Respondent;

 THE PEOPLE OF THE STATE OF
 CALIFORNIA,

      Real Party in Interest.



                   Original proceedings; petition for a writ of mandate to challenge an order of
the Superior Court of Orange County, Jeff Ferguson, Judge. Petition granted.
                   Mark W. Fredrick for petitioner.
                   Todd Spitzer, District Attorney and Brian Fitzpatrick, Assistant District
Attorney for Real Party in Interest.
                               *             *             *


                1
THE COURT:*
              Petitioner Jacob Aaron Cirt made a peremptory challenge to respondent
                                                               1
court pursuant section 170.6 of the Code of Civil Procedure. Cirt contends respondent
court improperly denied the preemptory challenge as untimely. We agree and the petition
is granted.


                                          FACTS
              Jacob Aaron Cirt is charged in a felony complaint with possession of
methamphetamine and sale or transportation of ecstasy. On July 2, 2021, Cirt was
present in court when he was arraigned on the complaint in Department N3 before Judge
Thomas J. Lo. According to the docket, Cirt was remanded to the custody of the Sheriff
and bail set in the amount of $100,000. Cirt was ordered to be in court for the pretrial
hearing set for July 23, 2021, and the preliminary hearing on July 29, 2021, both
scheduled to take place in Department N12. Four days after Cirt was arraigned, a docket
entry indicates a bail bond was posted and Cirt was released from custody.
              The week before Cirt was scheduled to be back in court, the docket entry on
July 14, 2021, states that Cirt’s case was transferred from Department N12 back to the
calendar court in Department N3. On July 23, 2021, Judge Lo presided over Cirt’s
pretrial hearing in Department N3. It appears that Cirt was not present when the court
called the case and a bench warrant was issued, but recalled when Cirt appeared later that


       * Before O’Leary, P. J., Goethals, J., and Marks, J.**
       ** Judge of the Orange Super. Ct., assigned by the Chief Justice pursuant to
       article VI, section 6, of the California Constitution.
1
       All further references are to the Code of Civil Procedure unless otherwise noted.

                                             2
morning and the bail bond that had been forfeited was reinstated. The docket entry also
states, “Court places a PC1275.1 hold,” presumably to determine the legality of the
source of consideration posted for Cirt’s bail.
              New court dates were set and the pretrial and the Penal Code section 1275.1
hearing were scheduled to take place in Department N12 on September 16, 2021.
However, before the date of the hearing, the court placed the matter on calendar for a
pretrial mandatory settlement conference on August 13, 2021, in Department C44. On
August 13th, Cirt appeared in Department C44 before Judge Andre Manssourian.
According to the docket, the pretrial and hearing that had been set for September 16th in
Department N12, were transferred back to the calendar court in Department N3. But
instead of appearing before Judge Lo again, Judge Ferguson was sitting in Department
N3 for the pretrial and the Penal Code section 1275.1 hearing. After the parties made
their appearances for the record, co-counsel for the co-defendant asked the court to vacate
the date for the preliminary hearing and to set a new pretrial date. Before addressing co-
counsel’s request, the court said, “Before we do that, it’s set for 1275.1 hearing for Mr.
Jason [sic] Cirt. Do you have the documentation, sir?” Thereafter, the following
exchange took place:


             “[COUNSEL]: I do have documentation with me, Your Honor.
             THE COURT: Do you want to submit it to the court so I can take a look at
it? [¶] Do you also have witnesses here?
             [COUNSEL]: I don’t. I have witnesses unavailable this morning, Your
Honor.
             THE COURT: Is the bail bondsman here?
             [COUNSEL]: No, Your Honor.
             THE COURT: Well, unfortunately, I need the bail bondsman here in order
to have documentation as to what that person believed the source of the bail bond was.
             [COUNSEL]: This is a matter from Department 3, [sic], Your Honor. I
was hoping –
             THE COURT: It’s not anymore. It’s in Department 3 here. We are 3.


                                              3
               [COUNSEL]: I’m sorry. From Department 12.
               THE COURT: It’s not going to be in Department 12. It’s here for 1275.1
hearing today. [¶] I at this time lack confidence that you are going to be able to sustain
your burden of evidence today; is that correct?
               [COUNSEL]: Yes.
               THE COURT: All right. Mr. Cirt’s – Mr. Jacob Cirt’s bond is Exonerated.
He’s remanded into custody. Bail is going to be set in the amount of –
               [COUNSEL]: You’re [sic] Honor, excuse me –
               THE COURT: We’ll have a sidebar in a minute, [counsel].
               [COUNSEL]: I’m sorry?
               THE COURT: So bail is going to be set on – let’s see –21NF2068 in the
amount of $100,000.
               [COUNSEL]: Your Honor, excuse me. I think I misunderstood the court’s
question.
               THE COURT: On 20NF1547 bail is going to be set at $25,000. On
20NF0014 bail will be set at $20,000. He is remanded into custody at this time.
               [COUNSEL]: Your Honor, I will be able to have a witness here and a
bondsman here at 1:30. I do have a preliminary examination upstairs in Department 4, as
the court is aware.
               THE COURT: We will set another 1275 date for you.
               [COUNSEL]: I will be filing a 170.6 affidavit.
               THE COURT: Denied.
               [COUNSEL]: Excuse me?
               THE COURT: It’s denied. You just appeared here. I just called the case.
               [COUNSEL]: No, Your Honor. The court has –
               THE COURT: It’s untimely. Take up a writ.
               [COUNSEL]: It’s not untimely, Your Honor. The court hasn’t heard
anything significant.
               THE COURT: I just did. I just heard some proceedings.
               [COUNSEL]: That’s not a rule for a 170.6.
               THE COURT: Why don’t you wait, and after we’re done on the calendar,
then we’ll revisit this and have a conversation about it. So just stand by, we’ll put it on
second call.”

              After a break in the proceedings, the case was recalled and the following
exchange took place:




                                             4
               [COUNSEL]: I did file a 170.6 affidavit.
               THE COURT: Yeah. It was denied. It’s untimely. I started the hearing. I
began to ask you specific questions about evidence, evidentiary questions, whether you
had witnesses available, and so forth; so I began the process. It’s untimely.
               [COUNSEL]: No, Your Honor. The court asked me –
               THE COURT: I’m going to – I’m going to let you make a record, but it’s
denied as untimely, but go ahead.
               [COUNSEL]: Okay. So the court asked me if I had the documents with
me. I indicated that I did. I walked towards my briefcase. The court continued to speak
and ask the question. I’m not sure what it was. I did indicate to the court I had a witness
unavailable but later told the court she could be here at 1:40. The court heard no
contested issue of fact in this matter, which is what 170.62 [sic] discusses. That’s when
the court –
               THE COURT: I disagree with you. My question to you is ‘Do you want to
go forward with the hearing? Do you want to go forward at 1:30?’ That’s fine.
               [COUNSEL]: I do want to go forward with the hearing at 1:30, Your
Honor –
               THE COURT: All right.
               [COUNSEL]: – in front of a different judge because I filed a valid 170.6.
               THE COURT: Well, it’s denied. It’s untimely.
               [COUNSEL]: Is it the court’s position that you heard a contested issue of
fact in this case? Because all I did –
               THE COURT: It’s that I started a hearing. So –
               [COUNSEL]: All I did was ask to continue the hearing, and the court
denied it. That’s what happened.”


              During the afternoon session respondent court reinstated petitioner’s bond
and he was released from custody. Petitioner filed a petition for writ of mandate in this
court, (G060726) but because the preliminary hearing had not yet taken place and
petitioner had not yet been arraigned on an information, the petition was transferred to
the superior court to be considered on the merits. (People v. Superior Court (Jimenez)
(2002) 28 Cal. 4th 798, 803.)
              The superior court denied the petition for writ of mandate primarily for two
reasons. First, the superior court’s order states that it was not clear whether petitioner


                                              5
“actually made a proper challenge” because although counsel announced his intention to
file a 170.6 challenge, no motion appeared in the court record, nor was a copy of the
motion provided to the court as an exhibit to the writ petition, and counsel’s statement
that he “will be filing” a peremptory challenge did not qualify as a valid oral motion
under section 170.6. The court explained further and said that any oral motion made by
counsel was deficient because it was unaccompanied “by an oral statement under oath
that the judge was prejudiced.”
              The superior court’s second reason for denying the petition for writ of
mandate was because even if petitioner did in fact make a proper section 170.6 motion, it
was untimely because “Counsel did not immediately make the challenge upon reporting
to the assigned courtroom or prior to the commencement of the hearing” and also because
“The court went into the substance of the case in some manner and acted on it . . . [and it]
appears that the court did go into a disputed issue of fact and/or law because it made a
decision on bail after counsel made the representation that he could not meet his burden
of proof at that time.”
              Petitioner filed a second petition for writ of mandate in this court. As
petitioner explains, September 16th was his first appearance before respondent court and
he informed the court at the first opportunity that a peremptory challenge would be filed.
Petitioner also states that before counsel was interrupted, he informed the court that a
request to continue the matter would be filed as well. Petitioner states that even though
he was remanded into custody and the court set bail, no substantive issues involving a
determination of a contested fact relating to the merits were discussed or ruled on, and
any questions directed to counsel were understood to be for the purpose of court
assignment and were not related to substantive issues of fact.
              Citing Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171, 180,
this court invited informal opposition from the People and the Office of General Counsel
on behalf of the superior court. The District Attorney’s Office filed a letter stating it

                                              6
declined to file opposition, but “anticipate[d] the Office of General Counsel of the
Orange County Superior Court will file an informal response.” The Office of General
Counsel of the Orange County Superior Court also failed to file opposition at the court’s
invitation.


                                        DISCUSSION
               Section 170.6 states that “[a] judge, court commissioner, or referee of a
superior court of the State of California shall not try a civil or criminal action or special
proceeding of any kind or character nor hear any matter therein that involves a contested
issue of law or fact when it is established as provided in this section that the judge or
court commissioner is prejudiced against a party or attorney or the interest of a party or
attorney appearing in the action or proceeding.” (§ 170.6, subd. (a)(1).)
               It is frequently explained that “‘[S]ection 170.6 is to be liberally construed
in favor of allowing a peremptory challenge, and a challenge should be denied only if the
statute absolutely forbids it.’” (Maas v. Superior Court (2016) 1 Cal. 5th 962, 973.)
               Courts of Appeal reviewing section 170.6 orders frequently describe the
appellate standard of review for such orders as abuse of discretion, (Grant v. Superior
Court (2001) 90 Cal.App. 4th 518) however, because the trial court has no discretion to
deny a section 170.6 motion filed in compliance with the statute’s procedures (Maas v.
Superior Court, supra, 1 Cal.5th at p. 972) it is “‘appropriate to review a decision
granting or denying a peremptory challenge under section 170.6 as an error of law.’”
(Bontilao v. Superior Court (2019) 37 Cal. App. 5th 980, 987-88.) Under either standard
petitioner is entitled to relief.
               Although there is some question whether petitioner made a proper oral
170.6 motion, respondent court waived any defects in the motion when it considered and
ruled on the motion and denied the peremptory challenge as untimely, not defective.



                                               7
              Subdivision (2) of section 170.6 states in part that counsel “may establish
this prejudice by an oral or written motion without prior notice supported by affidavit or
declaration under penalty of perjury, or an oral statement under oath, that the judge, court
commissioner, or referee before whom the action or proceeding is pending, or to whom it
is assigned, is prejudiced against a party or attorney, or the interest of the party or
attorney, so that the party or attorney cannot, or believes that he or she cannot, have a fair
and impartial trial or hearing before the judge, court commissioner, or referee.” (§ 170.6,
subd. (2).)
              Although counsel’s oral statement that he intended to file a 170.6 affidavit
suggests that it had not yet occurred, it is apparent from the reporter’s transcript that
respondent court construed and considered counsel’s oral statement as a peremptory
challenge to the court. Respondent court could have asked counsel to clarify whether he
was actually making the motion, or the court could have denied the motion as defective,
but instead, respondent court elected to rule on the motion and deemed the oral
peremptory challenge untimely.
              The superior court suggests counsel’s oral attempt at a peremptory
challenge was insufficient because it was not an oral statement made under oath. But
clearly counsel cannot administer an oath to himself. If the court understood that counsel
was making a 170.6 motion, as the court apparently did, and the court required full
compliance with the statute, then the court should have administered an oath, or directed
the court clerk to administer an oath in compliance with subdivision (2) of section 170.6.
(Code of Civ. Proc., § 2093 (a).)
              When the court recalled the matter later that morning and counsel said, “I
did file a [written] 170.6 affidavit,” respondent court did not deny that a 170.6 affidavit
had been filed and instead said, “Yeah. It was denied. It’s untimely. I started the
hearing. I began to ask you specific questions about evidence, evidentiary questions,
whether you had witnesses available, and so forth; so I began the process. It’s untimely.”

                                               8
              According to counsel’s declaration, after petitioner had been remanded into
custody and he advised the court that he would be filing a 170.6 motion, counsel states he
“obtained a blank Code of Civil Procedure section 170.6 form from the clerk in Dept. N3.
While in court, I filled out the form and affidavit and submitted it to the clerk.”
              Twice, counsel said he filed a 170.6 affidavit, and in neither instance did
the court deny that a motion had been filed. Instead, the court repeated the peremptory
challenge was denied because it was untimely. Had the court denied counsel’s statement
that a written 170.6 affidavit had been filed, it likely would have prompted a response
from counsel to verify the written challenge had been filed, or an explanation from the
court clerk who may have received the 170.6 affidavit, but not filed the affidavit because
the court had already ruled the peremptory challenge was untimely.
              Respondent court having waived counsel’s defects in making the
peremptory challenge, we find that petitioner is entitled to relief because at the time
counsel made his peremptory challenges to the court, no hearing had commenced, and
even if it had, respondent court made no determination of a contested fact relating to the
merits of the proceeding. (§ 170.6, subd. (2).)
              The procedural history and the context of the case is significant because it
takes place while the Chief Justice’s Emergency Statewide COVID-19 orders and the
superior court’s Implementation Orders were still in effect, and the docket indicates that
petitioner’s case had been shuttled between Departments N3, N4, N12, C44, and back to
N3, where respondent court was sitting for the first time since petitioner’s last appearance
in Department N3 before Judge Lo.
              After the parties made their appearances for the record on the morning of
September 16th, the court asked counsel if he had documentation and witnesses. Counsel
advised the court that he had “documentation,” but there’s no indication in the record that
counsel provided the documents to the court, and thereafter counsel replied that his
witnesses were unavailable that morning, which suggests that counsel had witnesses

                                              9
available to testify at the hearing, but they were not present in court to testify that
morning. As counsel explained in his declaration, the court was aware that “On the same
morning, I had appeared before [respondent court] in Department N3 on a different
matter which he had sent to Department N4 for a preliminary hearing.”
              After inquiring about the availability of witnesses, the court asked if there
was a bail bondsman in the courtroom. When counsel replied, “No,” the court said,
“Well, unfortunately, I need the bail bondsman here in order to have documentation as to
what that person believed the source of the bail bond was.” Thereafter, counsel tried to
explain to respondent court that he expected the case to be heard in Department 12 where
the case had originally been scheduled to be heard that morning and said, “I was
hoping—” but before counsel could complete his sentence, he was cut off by the court.
Respondent court said this is now a Department 3 case, it’s not going to Department 12,
and the case is before the court for a Penal Code section 1275.1 hearing. Presumably it
was at this point in the proceedings when petitioner realized respondent court intended to
preside over the hearing. Immediately after the court announced the case would stay in
Department 3, respondent court said, “I at this time lack confidence that you are going to
be able to sustain your burden of evidence today.” After expressing a doubt about
petitioner’s ability to prevail, the court exonerated petitioner’s bond, remanded petitioner
into custody, and set bail at $100,000. Immediately thereafter counsel said, “Your
Honor, excuse me. I think I misunderstood the court’s question” and then counsel
advised the court that he could have witnesses and a bondsman in court at 1:30 p.m.
              Excluding limitations not relevant in this case, subdivision (2) of section
170.6 states, “If the motion is directed to a hearing, other than the trial of a cause, the
motion shall be made not later than the commencement of the hearing.” The statute
further provides that counsel is not precluded from making the peremptory challenge if
the judge presiding at the hearing has “presided at, or acted in connection with . . . [a]



                                              10
hearing, proceeding, or motion prior to trial, and not involving a determination of
contested fact issues relating to the merits . . . .” (§ 170.6, subd. (2).)
               On September 16th the matter was before respondent court for a pretrial
hearing and a hearing pursuant to Penal Code section 1275.1. Section 1275.1 states that
bail is not to be accepted unless the court finds that no portion of the consideration was
feloniously obtained. Although petitioner had already been released from custody on
bail, the purpose of the Penal Code section 1275.1 hearing before respondent court was to
determine whether petitioner’s bond should be exonerated and petitioner remanded into
custody based on the felonious source of his bail. The statute states that release from
custody “shall only be ordered by a magistrate or judge if any of the following occurs:
[¶] (1) A peace officer . . . files a declaration executed under penalty of perjury setting
forth probable cause to believe that the source of any consideration, pledge, security,
deposit, or indemnification paid, given, made, or promised for its execution was
feloniously obtained[;] [¶] (2) A prosecutor files a declaration executed under penalty of
perjury setting forth probable cause to believe that the source of any consideration,
pledge, security, deposit, or indemnification paid, given, made, or promised for its
execution was feloniously obtained . . . . [¶] (3) The magistrate or judge has probable
cause to believe that the source of any consideration, pledge, security, deposit, or
indemnification paid, given, made, or promised for its execution was feloniously
obtained.” (Pen. Code, § 1275.1, subd. (b)(1)-(3).)
               Although it is clear that respondent court called the case, it is less clear how
respondent court could have conducted a hearing in this case with no evidence, or even
the prospect of evidence to make the probable cause finding required in Penal Code
section 1275.1. The docket in this case fails to indicate that a declaration from either a
peace officer or a prosecutor had been filed with the court on or before the proceeding on
September 16th. Likewise, there’s no indication in the reporter’s transcript that
respondent court had before it a declaration from a peace officer, a prosecutor, or any

                                               11
other source from which the court could have made a probable cause determination of the
source of petitioner’s bail. In fact, respondent court openly acknowledged after calling
the case that the court was unable to proceed when the court said, “Well, unfortunately, I
need the bail bondsman here in order to have documentation as to what that person
believed the source of the bail bond was.”
              Nowhere in the docket or the reporter’s transcript is it revealed that a bail
bondsman, or any other witness materialized to provide the court with the necessary
evidence to satisfy the probable cause requirement in the statute, which is required before
the burden shifts to petitioner to demonstrate that no part of his bail was obtained by
felonious means. (Pen. Code, § 1275.1(c).)
              With no declarations, witnesses, and the court’s acknowledgement that it
needed a bail bondsman in order to proceed, the court was well aware that when it called
the case on September 16th that it was incapable of proceeding with a hearing to
determine the source of petitioner’s bail. Furthermore, the court’s assumption that
petitioner would not “be able to sustain [his] burden” (emphasis added) at the upcoming
hearing is further support that the hearing had not already commenced because the
burden of demonstrating that the source of his bail had not been obtained by felonious
means had not yet shifted to petitioner, and respondent court had already acknowledged
that it was incapable of moving forward without a bail bondsman. Although the matter
was before respondent court for a hearing, the record, and the court’s acknowledgement
that it could not proceed without a bail bondsman supports a finding that the Penal Code
section 1275.1 hearing had not begun when counsel orally announced that he intended to
file a peremptory challenge during the morning session.
              Respondent court’s explanation that petitioner’s peremptory challenge was
untimely because counsel “just appeared here,” and because the court “just called the
case,” is unpersuasive because subdivision (2) of section 170.6 states, “the motion shall



                                             12
be made not later than the commencement of the hearing,” not when the court calls the
case or when counsel make their appearance on the record.
              Equally unconvincing is respondent court’s explanation that petitioner’s
peremptory challenge was untimely because the court “began the process,” the court
“heard some proceedings,” and because the court asked counsel specific questions about
evidence and witness availability. None of the “proceedings” heard by the court or the
questions asked were substantive that could have led to the determination of a contested
fact, but rather they were preliminary questions that counsel would have felt obligated to
answer as typical of a court’s inquiry prior to a hearing to gauge the anticipated length of
the hearing for the court’s assessment of the logistics of where the hearing will take
place. As is common in most calendar courts in the superior court, the calendar court
may keep and preside over a case on its calendar, or assign the case to another courtroom,
as the court did earlier that morning with counsel’s preliminary hearing.
              Even if the morning proceeding could be construed as a hearing, the record
fails to identify the determination of a contested fact by respondent court, especially since
the court had already acknowledge that it had no information about the source of
petitioner’s bail. If respondent court made no determination of a contested fact, then
petitioner’s peremptory challenge to the court after the morning break was not untimely
and should have been accepted and granted by respondent court.


                                       DISPOSITION
              Let a peremptory writ of mandate issue directing respondent court to vacate
the order entered on September 16, 2021, denying petitioner’s peremptory challenge
pursuant to section 170.6, and enter an order granting the peremptory challenge. In the
interest of justice, the opinion in this matter is deemed final as to this court forthwith and
the clerk is directed to issue the remittitur forthwith. (Cal. Rules of Court, rule
8.490(b)(2)(A).)

                                              13